         Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 1 of 30



                                     81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                           District of Colorado
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

             ,QWKH0DWWHURIWKH6HDUFKRI
         (Briefly describe the property to be searched
          or identify the person by name and address)                           &DVH1R      20-sw-00717-GPG
  2003 green Jeep Liberty, Bearing Colorado License
     Plate CTC603, VIN: 1J4GL48K23W529500


                                           APPLICATION FOR A SEARCH WARRANT
          ,DPDIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identifythe personordescribethe
propertytobe searched and give its location):

 See Attachment A attached hereto and hereby incorporated by reference.

ORFDWHGLQWKH            State and              'LVWULFWRI            Colorado                WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)

 See Attachment B attached hereto and hereby incorporated by reference.

          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
            Code Section                                                        Offense Description
       21 U.S.C. § 841(a)(1)                      Distribution and Possession with Intent to Distribute Controlled Substances;
       21 U.S.C. § 846                            Conspiracy to Distribute and Possession with Intent to Distribute Controlled
                                                  Substances.
          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
             See Affidavit attached hereto and hereby incorporated by reference.

          ✔ &RQWLQXHGRQWKHDWWDFKHGDIILGDYLWZKLFKLVLQFRUSRUDWHGE\UHIHUHQFH
          u
          u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                                 LVUHTXHVWHG
            XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW

                                                                                               s/ Jason Greenfield
                                                                                               Applicant’s signature

                                                                                       Jason Greenfield, Specal Agent
                                                                                               Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
                                        x
VXEPLWWHGDWWHVWHGWRDQGDFNQRZOHGJHGE\UHOLDEOHHOHFWURQLFPHDQV
'DWH      6/17/20
                                                                                                 Judge’s signature
                    Grand Junction, Colorado                                       Gordon P. Gallagher - Magistrate Judge
&LW\DQGVWDWH
                                                                                               Printed name and title
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 2 of 30




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR THE SEARCH OF A 2003 GREEN JEEP LIBERTY
WITH COLORADO LICENSE PLATE CTC603
ASSIGNED VEHICLE IDENTIFICATION NUMBER
1J4GL48K23W529500
______________________________________________________________________

              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
______________________________________________________________________

                                     INTRODUCTION

       I, Jason Greenfield, a Special Agent (“SA”) with the Drug Enforcement

Administration (“DEA”) assigned to the Grand Junction Resident Office of the Denver

Field Division, being duly sworn, deposes and states as follows:

       1.     Based on the facts set forth below, I believe that probable cause exists to

search a 2003 green Jeep Liberty, with Colorado license plate CTC603, assigned

Vehicle Identification Number (“VIN”) 1J4GL48K23W529500 (fully described in

Attachment A.), registered to Tony Duane Harris, at 1242 7745 Rd, Crawford, CO

81415, currently secured at the Montrose County Sheriff’s Office impound facility

(hereinafter the “TARGET VEHICLE” and thereupon to seize items (fully described in

Attachment B.), which constitute: (1) evidence of a crime; (2) contraband, fruits of a

crime, or other items illegally possessed, and (3) property designed for use, intended for

use, or used in committing a crime. I state that the vehicle to be searched and the items

to be seized relate to the following federal offenses:

              a.     Title 21, United States Code, Section 841(a)(1), Distribution and

       Possession with Intent to Distribute Controlled Substances;



                                             1
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 3 of 30




              b.      Title 21, United States Code, Section 846, Conspiracy to Distribute

       and Possession with Intent to Distribute Controlled Substances.

                            BACKGROUND OF THE AFFIANT

       2.     I am a Special Agent with the DEA, United States Department of Justice,

and as such I am empowered under Title 21, United States Code, section 878, to enforce

Title 21 and other criminal laws of the United States, to make arrests and obtain and

execute search, seizure, and arrest warrants. I have been employed as a DEA Special

Agent for approximately 14 years. In connection with my official duties, I investigate

criminal and civil violations of the Controlled Substances Act, and I have testified in judicial

proceedings for violations of laws concerning controlled substances. During my time with

DEA, I have participated in numerous drug trafficking investigations, including

investigations that have resulted in felony arrests for violations of Title 21 of the United

States Code. I have been involved in various types of electronic surveillance, in the

execution of search and arrest warrants, and in the debriefing of defendants, witnesses,

and informants, as well as others who have knowledge of the distribution and

transportation of controlled substances, and of the laundering and concealing of proceeds

from controlled substance trafficking.

       3.     Based on my training and experience, I know that it is generally a common

practice for people who traffic in large amounts of controlled substances to keep

records, proceeds from drug transactions, and other evidence. I know that records, in

particular, are often maintained by drug traffickers. These records include pay-owe

sheets or notations. Evidence of such records are typically maintained and found within




                                               2
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 4 of 30




camps, upon the premises owned or controlled by the drug trafficker, upon their

persons, or within vehicles they use, and are of evidentiary value.

       4.     Based on my training and experience, I know that persons who distribute

drugs use miscellaneous written documents such as published books and magazines

concerning drug manufacturing and sales, written records concerning the perpetrator’s

distribution activities, account ledgers dealing with profits and losses associated with

growing and distributing drugs, distribution schedules, documents concerning

profitability, and other such documents and written records. These written records and

documents are normally discovered during the execution of a search warrant upon the

residence or location, the premises owned or controlled by the distributor, upon their

persons, or within vehicles they use, and are of evidentiary value. I also know that

traffickers often use wire transfers, cashier’s checks, and money orders to pay for

controlled substances or transfer proceeds. Evidence of such financial transactions and

records relating to income and expenditures in connection with drug trafficking are

typically maintained and found upon the premises owned or controlled by the traffickers,

upon their persons, or within vehicles they use, and are of evidentiary value. During

investigations of drug distribution to include but not limited to methamphetamine,

marijuana, cocaine, and heroin, agents have found written documents, including, but not

limited to, pay-owe sheets, lists of phone numbers (including numbers of potential co-

conspirators), records of drug distribution, lists of associates (including names of

potential co-conspirators), and identification documents such as driver’s licenses, state

identification cards, credit cards, school identification, social security cards, and voter

registration cards.



                                              3
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 5 of 30




       5.     Based on my training and experience, I know drug traffickers typically

possess firearms and other dangerous weapons to protect their profits, supply of drugs,

and persons from others who might want to forcibly take the traffickers’ profits and/or

supply of drugs.

       6.     Based on my training and experience, I know that drug traffickers seeking

to avoid detection of their illegal narcotics, weapons, and/or large amounts of currency,

frequently hide these items in their residences, vehicles, garages, storage buildings,

unused recreational vehicles, travel trailers, or other unused vehicles parked on their

property or at their residences and in, under, or behind camping equipment, yard

furniture, buildings, plants, trees, rocks, trash containers, and other items located within

or near their residences.

       7.     My awareness of these drug trafficking practices, as well as my

knowledge of drug manufacturing and distribution techniques as set forth in this

Affidavit, arise from the following:

              a.      my training in controlled substance investigations;

              b.      my past experience in the investigation of drug distribution

       organizations;

              c.      the experience of other officers and agents who have trained and

       advised me; and

              d.      other information provided through law enforcement channels such

       as databases.

       8.     Based on information set forth below, I believe probable cause exists to

believe that currently within the TARGET VEHICLE are items relating to violations of



                                             4
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 6 of 30




Title 21, United States Code, Sections 841(a)(1) and 846, conspiracy to distribute and

possess with the intent to distribute Controlled Substances.

                                  PROBABLE CAUSE

      9.     On March 3, 2020, the Seventh Judicial District Drug Task Force

(SJDDTF) conducted a controlled purchase operation (CPO) utilizing a confidential

source (“CS”).

             a.     The CS was working with the SJDDTF for judicial consideration

      related to drug trafficking activities the CS was involved in arising out of a

      separate investigation. The CS’s criminal history includes arrests for fraud, arson,

      bail bond violation, theft, and possession of schedule II controlled substance. To

      law enforcement’s knowledge the CS has not knowingly provided any false

      information regarding LIVERMORE, SCHMID or their associates.

             b.     On March 3, 2020, the CS was in contact with Adam LIVERMORE.

      LIVERMORE agreed to sell the CS two ounces of methamphetamine in

      exchange for $700. Prior to the CPO, SA Sean Flanagan observed a black

      sedan pull up to the residence where the CPO was going to take place. SA

      Flanagan observed two individuals exit the vehicle and walk into a garage,

      separate from the main residence. Thereafter, the CS arrived at the location,

      exiting his/her vehicle. The two individuals met with the CS and they all entered

      the residence. The CS later confirmed the two individuals were Adam

      LIVERMORE and Angela SCHMID. SCHMID left a short time later, prior to the

      actual controlled purchase. SA Neff was able to obtain a license plate for the




                                             5
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 7 of 30




      vehicle SCHMID left in, Colorado GOW-791 which came back registered to

      Angela SCHMID.

             c.     During the controlled purchase, LIVERMORE provided the CS with

      two ounces (56 grams) of methamphetamine in exchange for $700. During the

      post buy debrief with the CS, he/she said LIVERMORE had obtained a backpack

      from the passenger seat of SCHMID’s vehicle. The confidential source said the

      backpack contained the methamphetamine.

      10.    Later, based on a separate incident, a state warrant was issued for

LIVERMORE related to drug trafficking and firearms offenses. During this incident

LIVERMORE was in possession of a significant quantity of methamphetamine and a

loaded handgun.

      11.    On May 21, 2020, SCHMID and LIVERMORE were arrested on state

charges.

             a.     On that date, SJDDTF Agent Chance Davidson observed a black

      Pontiac sedan matching the description of the vehicle SCHMID used to drive

      LIVERMORE to the CPO. As Agent Davidson passed the vehicle, he was able

      to immediately identify the driver Angela SCHMID. Agent Davidson is very

      familiar with SCHMID, as she was involved in a prior federal drug investigation.

      Agent Davidson also knew SCHMID was currently out on Federal Pre-Trial

      Supervision and was associated with LIVERMORE, for whom Agent Davidson

      knew there was an active arrest warrant. Agent Davidson had also been

      informed by a confidential source that SCHMID and LIVERMORE were together

      and LIVERMORE was now living with SCHMID in Somerset, Colorado. Agent



                                           6
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 8 of 30




      Davidson and I know based on prior involvements with SCHMID that her main

      residence is located in Somerset, Colorado.

             b.     Believing LIVERMORE may be in the vehicle with SCHMID, Agent

      Davidson reduced his speed, hoping SCHMID would pass. SCHMID entered

      into the acceleration lane and began to pass. Agent Davidson attempted to look

      into the front passenger window, but due to dark window tint was unable to see

      in. As the car continued passing, Agent Davidson could tell the front passenger

      seat was laid all the way back and was not upright like the front driver seat.

      Agent Davidson could see SCHMID through the back window looking towards

      the front passenger seat, laughing, making it appear as if someone was in the

      front passenger seat. Based on his prior knowledge and the circumstances he

      observed, Agent Davidson believed that SCHMID was travelling with Adam

      LIVERMORE, and that they were attempting to prevent LIVERMORE’s detection

      and arrest.

             c.     Agent Davidson continued following the vehicle, until it reached the

      intersection of Highway 50 and North River Road, Olathe, Colorado. At that

      point, SCHMID turned down North River Road and began traveling southbound,

      while Agent Davidson continued south on Highway 50 and turned to intercept

      them. As Agent Davidson passed the vehicle, it made a turn and pulled up to

      some onion cellars. Another agent aired via radio that the car pulled up to the

      onion shed closest to Highway 50. The agents then set up in the area waiting for

      the vehicle to leave. Shortly thereafter, they drove back by, but did not see the

      black Pontiac.



                                            7
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 9 of 30




             d.     Agents maintained surveillance of the onion cellars, while

      contacting other law enforcement for assistance with attempting to apprehend

      LIVERMORE, who officers considered armed and dangerous. While waiting,

      agents observed SCHMID come out from the east side of the onion cellar and

      throw some trash into a bin outside. SCHMID walked towards a white garage

      door and went inside, shutting the door behind her. Moments later, agents

      observed the white garage door open and the black Pontiac sedan begin backing

      out. Agents proceeded to drive in behind the black Pontiac sedan to prevent it

      from fleeing. As Agent Davidson pulled to the rear of the vehicle, he saw

      SCHMID exit the front driver seat of the vehicle and run back inside the onion

      cellar and proceed to shut the garage door again. Officers began yelling and

      giving verbal commands to SCHMID to come back outside. SCHMID did not

      comply. Instead, agents observed the garage door raising up and down and

      could hear SCHMID yelling about something, but could not make out what she

      was saying. An officer began loud hailing over the patrol vehicle’s intercom,

      instructing SCHMID to call into dispatch and advise them of what was going on.

      Shortly after, dispatch aired via radio that SCHMID had called in and claimed the

      garage door was wedged and wouldn’t open. SCHMID was instructed to exit the

      east door of the onion cellar. Officers went to the east side of the onion cellar

      and made contact with SCHMID, where she was detained. SCHMID was in

      possession of a considerable amount of cash when she was detained. Both the

      cash and her cell phone were seized at that time.




                                            8
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 10 of 30




              e.   Officers continued giving orders to LIVERMORE to exit the onion

      cellar, but he did not comply. When questioned, SCHMID claimed LIVERMORE

      was not inside the onion cellar. SCHMID maintained in this deception despite

      being advised that there was a warrant for LIVERMORE’s arrest and that lying

      about his whereabouts could be charged as a criminal offense. Approximately

      an hour later the Montrose County Street Crimes Unit arrived on scene to assist.

      Officers began devising a plan for the utilization of the SWAT team.

              f.   Sometime later, agents made their way to the east side of the onion

      cellars. While walking towards the door, Agent Davidson observed something

      moving on the south side of the door. Shortly after, Agent Davidson could see

      the object moving was a foot. Agents began giving verbal commands to the

      individual to show their hands. Agents made their way around the structure of the

      door and positively identified the male party as LIVERMORE. LIVERMORE was

      then placed into custody on the outstanding warrant.

              g.   A search was conducted of LIVERMORE prior to being placed

      inside a marked patrol unit. A large amount of cash was found on LIVERMORE’s

      person. LIVERMORE told Special Agent Neff that he had roughly $8,000 in

      cash.

              h.   Agent Davidson attempting to interview LIVERMORE after advising

      him of his Miranda rights. LIVERMORE agreed to speak with Agent Davidson

      and stated that SCHMID didn’t deserve to get in trouble and he would take

      responsibility for everything. Agent Davidson explained to LIVERMORE that

      SCHMID was being charged and transported to the jail. Agent Davidson asked



                                           9
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 11 of 30




      LIVERMORE how much cash he believed he had, he said somewhere between

      $6000 to $8000. LIVERMORE couldn’t explain why he had that much cash on

      him. Agent Davidson asked LIVERMORE if he would like to go sit down and talk

      more in depth about what happened. LIVERMORE said he would own what he

      did, but didn’t want SCHMID getting into trouble. Agent Davidson concluded the

      conversation with LIVERMORE.

             i.     Based on SCHMID and LIVERMORE’s criminal history and recent

      involvement with illegal narcotics, Agent Davidson requested a drug detection

      canine arrive on scene and conduct a free air sniff of the outside of the black

      Pontiac sedan; the canine alerted on the vehicle. A search was then conducted

      of the black Pontiac sedan. Agent Davidson opened the driver’s door and

      observed a green purse sitting on the floor board. He retrieved the purse and sat

      it on the hood of the vehicle. Inside, Agent Davidson discovered two additional

      cell phones, a digital camera, and vehicle registrations and titles, including a title

      indicating SCHMID and LIVERMORE jointly owned a vehicle. SA Neff searched

      the back seat where he located a black HP laptop, a black binder containing

      potentially relevant documents intermingled with documents pertaining to

      SCHMID’s ongoing federal prosecution and two notebooks (possible ledgers). At

      the completion of the search, exit photographs were taken and all the vehicle

      doors were locked. The keys were placed into SCHMID’s property. No controlled

      substances were located in the vehicle, but I would note that the structure and

      surrounding area were not searched.




                                            10
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 12 of 30




              j.     Following this incident SCHMID was charged with multiple state

       offenses, including a felony for accessory to a crime. Thereafter, a federal

       warrant was issued for SCHMID’s arrest based on numerous bond violations.

              k.     A state search warrant was later sought and obtained for the

       devices seized during this incident. Execution of that warrant remains pending.

              l.     The currency in LIVERMORE’s and SCHMID’s possession was

       transported to the Drug Task Force office and placed into evidence for

       safekeeping. A few days later, a drug canine was utilized on the currency. The

       currency seized from LIVERMORE and the currency seized from SCHMID were

       separately placed in locations not known to the canine or his handler. The

       canine did not alert to the currency that was in LIVERMORE’s possession, but

       did alert to the currency possessed by SCHMID, indicating the presence of the

       odor of controlled substances.

       12.    On May 27, 2020, officers conducted an interview with a source of

 information (SOI). The SOI identified LIVERMORE and SCHMID as distributors of

 methamphetamine. The SOI stated he/she had been purchasing methamphetamine

 from LIVERMORE. The SOI explained that LIVERMORE and SCHMID routinely have

 ten (10) pounds of methamphetamine on hand and they store the methamphetamine in

 Somerset, Colorado, or in Olathe, Colorado at the onion sheds near the intersection of

 Carnation Road and Highway 50. The SOI stated LIVERMORE and SCHMID are

 obtaining the methamphetamine from Arizona.

       13.    On June 12, 2020, law enforcement established surveillance around the

 area of 3941 HWY 133 Somerset, CO, believing that SCHMID, who had an active



                                           11
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 13 of 30




 federal warrant, was living at this location. A short time after establishing surveillance,

 DEA SA Flanagan observed Adam LIVERMORE in front of the residence. Agent

 Davidson observed a female he positively identified as Angela SCHMID at the

 residence as well. Agents also observed a green Jeep (the TARGET VEHICLE) at the

 residence.

        14.    A short time later, surveillance observed the green Jeep driving

 westbound on the highway. The vehicle had two occupants at this time, a male driver

 identified as LIVERMORE by SA Flanagan, and an unknown passenger. The green

 Jeep was seen entering a driveway on the north side of the highway. Approximately

 two minutes later, the green Jeep departed the driveway again heading westbound on

 the highway. However, the driver now appeared to be a female (later identified as

 SCHMID). A Colorado State Patrol trooper in a marked patrol vehicle initiated a traffic

 stop on the TARGET VEHICLE for traveling 72 in a posted 55 mile per hour zone. The

 trooper activated his overhead lights in an attempt to stop the vehicle. At that point, the

 trooper observed the vehicle brake and turn suddenly onto the shoulder.

        15.    LIVERMORE exited the vehicle. The trooper issued several verbal

 commands to LIVERMORE, which LIVERMORE did not initially follow. Although

 LIVERMORE eventually complied, based on LIVERMORE’s actions, the trooper

 believed that LIVERMORE was attempting to obstruct him and allow SCHMID to evade

 law enforcement. While he was detained, officers noted that LIVERMORE was again in

 possession of a large amount of currency.

        16.    At the same time, SCHMID exited the driver seat and attempted to evade

 law enforcement by running down toward the river. As SCHMID exited the driver’s side,



                                              12
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 14 of 30




 she failed to put the vehicle in park and the vehicle rolled down a small embankment.

 Agents from the SJDDTF responded and searched the area near the river and located

 SCHMID hiding by the river in an attempt to conceal herself from law enforcement.

 SCHMID was detained on the embankment of the North Fork Gunnison River.

       17.    SCHMID requested to speak with the trooper. Agents advised SCHMID of

 her Miranda rights and then SCHMID volunteered that anything found in the vehicle

 belonged to her. The trooper tried to ascertain what would be found in the vehicle, but

 SCHMID would not elaborate. SCHMID was arrested and transported to Montrose

 County Jail. LIVERMORE was released. A short time later, agents observed as

 LIVERMORE began running away from the area even though he had been advised that

 he was not under arrest and was free to leave.

       18.    The TARGET VEHICLE was impounded and transported to the Montrose

 County Sheriff’s Office for safekeeping pending the approval of a search warrant.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       19.    As described above and in Attachment B, I submit that if computers are

 found in the TARGET VEHICLE, there is probable cause to search and seize those

 items for the reasons stated below. Some of these electronic records might take the

 form of files, documents, and other data that is user-generated. Some of these

 electronic records, as explained below, might take a form that becomes meaningful only

 upon forensic analysis. They may be seized and searched on-scene, and/or searched

 off-scene in a controlled environment.

       20.    Based on my knowledge, training, and experience, I know that computer

 files or remnants of such files can be recovered months or even years after they have



                                            13
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 15 of 30




 been downloaded onto a storage medium, deleted, or viewed via the Internet.

 Electronic files downloaded to a storage medium can be stored for years at little or no

 cost. Even when files have been deleted, they can be recovered months or years later

 using forensic tools. This is so because when a person “deletes” a file on a computer,

 the data contained in the file does not actually disappear; rather, that data remains on

 the storage medium until it is overwritten by new data. Therefore, deleted files, or

 remnants of deleted files, may reside in free space or slack space—that is, in space on

 the storage medium that is not currently being used by an active file—for long periods of

 time before they are overwritten. In addition, a computer’s operating system may also

 keep a record of deleted data in a “swap” or “recovery” file.

        21.    Also, again based on my training and experience, wholly apart from user-

 generated files, computer storage media contain electronic evidence of how a computer

 has been used, what it has been used for, and who has used it. This evidence can take

 the form of operating system configurations, artifacts from operating system or

 application operation, file system data structures, virtual memory “swap” or paging files,

 and shadow copies of previous versions of systems or files, or paging files. Computer

 users typically do not erase or delete this evidence because special software is typically

 required for that task. However, it is technically possible to delete this information. Data

 on the storage medium not currently associated with any file can provide evidence of a

 file that was once on the storage medium but has since been deleted, edited, moved, or

 show a deleted portion of a file (such as a paragraph that has been deleted from a word

 processing file). Web browsers, e-mail programs, and chat programs store configuration

 information on the storage medium that can reveal information such as online



                                             14
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 16 of 30




 nicknames and passwords. Operating systems can record additional information, such

 as the attachment of peripherals, the attachment of USB flash storage devices or other

 external storage media, and the times the computer was in use. Computer file systems

 can record information about the dates files were created and the sequence in which

 they were created.

        22.    As further described in Attachment B, this application seeks permission to

 locate not only computer files that might serve as direct evidence of the crimes

 described on the warrant, but also for evidence that establishes how computers were

 used, why they were used, the purpose of their use, and the purposes to which they

 were put, who used them, the state of mind of the user(s), and when they were used.

 The devices may also have fingerprints on them indicating the user of the computer and

 its components.

        23.    Similarly, information or files related to the crimes described herein are

 often obtained from the Internet or the cellular data networks using application software

 which often leaves files, logs or file remnants which would tend to show the identity of

 the person engaging in the conduct as well as the method of location or creation of the

 images, search terms used, exchange, transfer, distribution, possession or origin of the

 files. Files that have been viewed via the Internet are sometimes automatically

 downloaded into a temporary Internet directory or “cache.” The browser often maintains

 a fixed amount of hard drive space devoted to these files, and the files are only

 overwritten as they are replaced with more recently viewed Internet pages or if a user

 takes steps to delete them. Thus, the ability to retrieve residue of an electronic file from




                                              15
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 17 of 30




 a hard drive depends less on when the file was downloaded or viewed than on a

 particular user’s operating system, storage capacity, and computer habits.

        24.    “User attribution” evidence can also be found on a computer and is

 analogous to the search for “indicia of occupancy” while executing a search warrant at a

 residence. For example, registry information, configuration files, user profiles, e-mail, e-

 mail address books, “chat,” instant messaging logs, photographs, videos, and

 correspondence (and the data associated with the foregoing, such as file creation and

 last accessed dates) may be evidence of who used or controlled the computer or

 storage medium at a relevant time. Further, in finding evidence of how a computer was

 used, the purpose of its use, who used it, and when, sometimes it is necessary to

 establish that a particular thing is not present on a storage medium. For example, the

 presence or absence of counter-forensic programs or anti-virus programs (and

 associated data) may be relevant to establishing the user’s intent.

        25.    I know from training and experience that digital software or hardware

 exists that allows persons to share digital access over wired or wireless networks

 allowing multiple persons to appear on the Internet from the same IP address.

 Examination of these items can reveal information about the authorized or unauthorized

 use of Internet connection at the residence.

        26.    Searching computer(s) for the evidence described in the attachment may

 require a range of data analysis techniques. For example, information regarding user

 attribution or Internet use is located in various operating system log files that are not

 easily located or reviewed. Or, a person engaged in criminal activity will attempt to

 conceal evidence of the activity by “hiding” files or giving them deceptive names. As



                                              16
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 18 of 30




 explained above, because the warrant calls for records of how a computer has been

 used, what it has been used for, and who has used it, it is exceedingly likely that it will

 be necessary to thoroughly search storage media to obtain evidence, including

 evidence that is not neatly organized into files or documents. Just as a search of a

 premises for physical objects requires searching the entire premises for those objects

 that are described by a warrant, a search of this premises for the things described in

 this warrant will likely require a search among the data stored in storage media for the

 things (including electronic data) called for by this warrant. Additionally, it is possible

 that files have been deleted or edited, but that remnants of older versions are in

 unallocated space or slack space. This, too, makes it exceedingly likely that in this case

 it will be necessary to use a multitude of techniques, both on and off-scene, including

 more thorough techniques.

        27.    Based upon my knowledge, training and experience, I know that a

 thorough search for information stored in digital storage media requires a variety of

 techniques that often includes both on-site seizure and search as well as a more

 thorough review off-site review in a controlled environment. This variety of techniques

 is required, and often agents must seize most or all storage media to be searched on-

 scene and/or later in a controlled environment. These techniques are often necessary to

 ensure the accuracy and completeness of data recorded on the storage media, and to

 prevent the loss of the data either from accidental or intentional destruction.

        28.    For example, the search procedure of electronic data contained in

 computer hardware, computer software, and/or memory storage devices may include




                                               17
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 19 of 30




 the following on-site techniques (the following is a non-exclusive list, as other on-site

 search procedures may be used):

               a.     On-site triage of computer systems to determine what, if any,

        peripheral devices or digital storage units have been connected to such computer

        systems, a preliminary scan of image files contained on such systems and digital

        storage devices to help identify any other relevant evidence or potential victims,

        and a scan for encryption software;

               b.     On-site copying and analysis of volatile memory, which is usually

        lost if a computer is powered down, and may contain information about how the

        computer is being used, by whom, when, and may contain information about

        encryption, virtual machine software (virtual operating systems that are lost if the

        computer is powered down or encrypted);

               c.     On-site forensic imaging of any computers may be necessary for

        computers or devices that may be partially or fully encrypted, in order to preserve

        unencrypted electronic data that may, if not immediately imaged on-scene,

        become encrypted and accordingly unavailable for any examination.

        29.    The search procedure of electronic data contained in computer hardware,

 computer software, and/or memory storage devices may include off-site techniques

 since it is often necessary that some computer equipment, peripherals, instructions, and

 software be seized and examined off-site and in a controlled environment. This is true

 because of the following:

               a.     The nature of the evidence. As noted above, not all evidence takes

        the form of documents and files that can be easily viewed on site. Analyzing



                                              18
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 20 of 30




      evidence of how, when and why a computer has been used, by whom, what it

      has been used for, requires considerable time, and taking that much time on

      premises could be unreasonable. Also, because computer evidence is extremely

      vulnerable to tampering and destruction (both from external sources and from

      code embedded in the system as a “booby-trap”), the controlled environment of a

      laboratory may be essential to its complete and accurate analysis. Searching for

      and attempting to recover any deleted, hidden, or encrypted data may be

      required to determine whether data falls within the list of items to be seized as

      set forth herein (for example, data that is encrypted and unreadable may not be

      returned unless law enforcement personnel have determined that the data is not

      (1) an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)

      contraband, (4) otherwise unlawfully possessed, or (5) evidence of child

      exploitation offenses).

             b.      The volume of evidence and time required for an examination.

      Storage media can store the equivalent of millions of pages of information.

      Additionally, a suspect may try to conceal criminal evidence; he or she might

      store it in random order with deceptive file names. This may require searching

      authorities to peruse all the stored data to determine which particular files are

      evidence or instrumentalities of crime. Analyzing evidence of how a computer

      has been used, what it has been used for, and who has used it requires

      considerable time, and taking that much time on premises could be

      unreasonable. As explained above, because the warrant calls for forensic

      electronic evidence, it is exceedingly likely that it will be necessary to thoroughly



                                             19
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 21 of 30




      examine storage media to obtain evidence. Reviewing information for things

      described in the warrant can take weeks or months, depending on the volume of

      data stored, and would be impractical and invasive to attempt on-site.

             c.     Technical requirements. Computers can be configured in several

      different ways, featuring a variety of different operating systems, application

      software, and configurations. Therefore, searching them sometimes requires

      tools or knowledge that might not be present on the search site. The vast array

      of computer hardware and software available makes it difficult to know before a

      search what tools or knowledge will be required to analyze the system and its

      data on-site. However, taking the storage media off-site and reviewing it in a

      controlled environment will allow its examination with the proper tools and

      knowledge.

             d.     Variety of forms of electronic media. Records sought under this

      warrant could be stored in a variety of storage media formats that may require

      off-site reviewing with specialized forensic tools.

             e.     Need to review evidence over time and to maintain entirety of

      evidence. I recognize the prudence requisite in reviewing and preserving in its

      original form only such records applicable to the violations of law described in

      this Affidavit and in Attachment B in order to prevent unnecessary invasion of

      privacy and overbroad searches. I advise it would be impractical and infeasible

      for the Government to review the mirrored images of digital devices that are

      copied as a result of a search warrant issued pursuant to this Application during

      a single analysis. I have learned through practical experience that various pieces



                                            20
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 22 of 30




      of evidence retrieved from digital devices in investigations of this sort often have

      unknown probative value and linkage to other pieces of evidence in the

      investigation until they are considered within the fluid, active, and ongoing

      investigation of the whole as it develops. In other words, the weight of each

      individual piece of the data fluctuates based upon additional investigative

      measures undertaken, other documents under review, and incorporation of

      evidence into a consolidated whole. Analysis is content-relational, and the

      importance of any associated data may grow whenever further analysis is

      performed. In the past, I have reviewed activity and data on digital devices

      pursuant to search warrants in the course of ongoing criminal investigations. I

      have learned from that experience, as well as other investigative efforts, that

      multiple reviews of the data at different times are necessary to understand the full

      value of the information contained therein, and to determine whether it is within

      the scope of the items sought in Attachment B. In order to obtain the full picture

      and meaning of the data from the information sought in Attachment B of this

      application, the Government would need to maintain access to all of the resultant

      data, as the completeness and potential for probative value of the data must be

      assessed within the full scope of the investigation. As such, I respectfully

      request the ability to maintain the whole of the data obtained as a result of the

      search warrant, and to maintain and to review the data in the control and custody

      of the Government and law enforcement at times deemed necessary during the

      investigation. As with all evidence, the Government will maintain the evidence




                                           21
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 23 of 30




        and mirror images of the evidence in its custody and control, without alteration,

        amendment, or access by persons unrelated to the investigation.

        30.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), when

 persons executing the warrant conclude that it would be impractical to review the media

 on-site, the warrant I am applying for permits both on-site seizing, imaging and

 searching, and off-site imaging and searching of storage media that reasonably appear

 to contain some or all of the evidence described in the warrant, thus permitting its later

 and perhaps repeated examination consistent with the warrant. The examination may

 require techniques, including but not limited to computer-assisted scans of the entire

 medium, that might expose many parts of a hard drive to human inspection in order to

 determine whether it is evidence described by the warrant.

        31.    If the government identifies seized communications to/from an attorney,

 the investigative team will discontinue review until a filter team of government attorneys

 and agents is established. The filter team will have no previous or future involvement in

 the investigation of this matter. The filter team will review all seized communications

 and segregate communications to/from attorneys, which may or may not be subject to

 attorney-client privilege. At no time will the filter team advise the investigative team of

 the substance of any of the communications to/from attorneys. The filter team then will

 provide all communications that do not involve an attorney to the investigative team,

 and the investigative team may resume its review. If the filter team believes that any of

 the communications to/from attorneys are not actually privileged (e.g., the

 communication includes a third party), and if the investigation is not covert, the filter

 team will first seek to obtain agreement from the appropriate defense counsel before



                                              22
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 24 of 30




 providing these attorney communications to the investigative team. If consulting with

 defense counsel is not possible or does not produce an agreement, the filter team will

 obtain a court order before providing these attorney communications to the investigative

 team.

                                       CONCLUSION

         32.   Based on my training and experience, as well as all of the information

 obtained in this investigation, there is probable cause to believe the TARGET VEHICLE

 contains illegal drugs, drug proceeds, or evidence of drug distribution. I believe, based

 on the information and events described above, that SCHMID and LIVERMORE are

 engaged in an ongoing methamphetamine distribution conspiracy and when

 approached by law enforcement attempted to evade law enforcement through running

 or barricading themselves in an effort to destroy or conceal illegal drugs. I further

 believe, based on SCHMID and LIVERMORE’s efforts to evade law enforcement on

 June 12, 2020, and SCHMID’s statements, that the TARGET VEHICLE contains

 evidence of their ongoing drug trafficking offenses.

         33.   Accordingly, I respectfully request that this Court issue a search warrant

 for the TARGET VEHICLE described in Attachment A to search for and seize evidence

 describe in Attachment B.




                                             23
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 25 of 30




 I declare under penalty of perjury that the foregoing is true and correct to the best of my
 information, knowledge, and belief.

                                                  /s/ Jason Greenfield
                                                  Jason Greenfield
                                                  Special Agent, DEA



                                                                                  17
 Subscribed, attested to, and acknowledged by reliable electronic means on June ____,
 2020.



                                                  __________________________
                                                  Gordon P. Gallagher
                                                  United State Magistrate Judge
                                                  District of Colorado



 This Affidavit was reviewed and submitted by Assistant U.S. Attorney Jeremy Chaffin.




                                             24
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 26 of 30




                                   ATTACHMENT A

                  DESCRIPTION OF LOCATION TO BE SEARCHED

 The TARGET VEHICLE further described as a 2003 green Jeep Liberty, with Colorado
 license plate CTC603, assigned Vehicle Identification Number (“VIN”)
 1J4GL48K23W529500, registered to Tony Duane Harris, at 1242 7745 Rd, Crawford,
 CO 81415, currently secured at the Montrose County Sheriff’s Office impound facility.




                                           25
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 27 of 30




                                     ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

 The following items, located in the TARGET VEHICLE that constitute evidence of the
 commission of, the fruit of crime, or instrumentalities of violations of Title 21, United
 States Code, Sections 841(a)(1) and 846; and Title 18, United States Code, Section
 924(c) (“Subject Offenses”), including the following:

    1. Controlled substances, including methamphetamine.

    2. Vessels or other implements used in connection with the production, packaging,
       weighing, storage, transport, distribution, or use of controlled substances.

    3. Substances used to mix into controlled substance in order to create a larger
       volume. Such substances are commonly referred to as “cut.”

    4. Records or information pertaining to violations of the Subject Offenses.

    5. Records or information pertaining to the transfer, sale, transportation, distribution,
       or importation of controlled substance or the proceeds therefrom.

    6. Records or information pertaining to travel facilitating, arranging, or furthering the
       transfer, sale, transportation, distribution, or importation of controlled substances
       or the proceeds therefrom.

    7. United States Currency, in quantities and/or packaging consistent with drug
       trafficking.

    8. Indicia of ownership, such as keys, lease or rental agreements, titles,
       registrations, or insurance records.

    9. Concealed and/or aftermarket compartments which may be used to import or
       transport controlled substances.

    10. Weapons, firearms, and items used in conjunction with weapons or firearms,
        including magazines, ammunition and means of carrying or concealment and
        records or receipts pertaining to weapons, firearms, and ammunition.

    11. Records evidencing the obtaining, secreting, transfer, and/or concealment of
        assets and the obtaining, secreting, transfer, concealment and/or expenditure of
        money which may be proceeds of the Subject Offenses.

    12. Payment or financial records pertaining to violations of the Subject Offenses.


                                             26
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 28 of 30




   13. Photographs or videos of co-conspirators, assets, weapons or firearms, and/or
       controlled substances.

   14. Devices used to communicate with other individuals involved in the manufacture
       or distribution of controlled substance, or devices used to conduct counter
       surveillance against law enforcement, and/or receipts or literature describing the
       same.

   15. Records or information pertaining to the use or ownership of any electronic
       devices, or that aid in the identification of persons involved in violations of the
       Subject Offenses;

   16. Records or information describing time, date, locations items or events showing
       or tending to show the commission of, or connecting or tending to connect a
       person to violations of the Subject Offenses;

   17. Address and/or telephone books (written or typed by hand as opposed to printed
       commercially), indices and any papers reflecting names, addresses, telephone
       numbers, or other contact information of co-conspirators, sources of supply,
       customers, financial institutions, and other individuals or businesses with whom a
       financial relationship exists.

   18. Computers, which include all types of electronic, magnetic, optical,
       electrochemical, or other high speed data processing devices capable of
       performing logical, arithmetic, or storage functions, any physical object upon
       which computer data can be recorded, including desktop and laptop computers,
       computer hardware, computer software, volatile data, cellular telephones, tablets,
       gaming devices, network hardware, hard disk drives, RAM, flash memory, CDs,
       DVDs, and other magnetic or optical storage media, as well as computer related
       documentation, computer passwords and data security devices, digital
       communications devices, cameras, videotapes, video recording devices, video
       recording players, and video display monitors, digital input and output devices,
       and external or connected devices used for accessing computer storage media
       that was used to commit or facilitate commissions of the Subject Offense(s)
       (collectively hereinafter, “COMPUTER”).

   19. For any COMPUTER or storage medium whose seizure is otherwise authorized
       by this warrant, and any COMPUTER or storage medium that contains or in
       which is stored records or information that is otherwise called for by the warrant:

          a. evidence of who used, owned, or controlled the COMPUTER at the time
             the items described in this warrant were created, edited, or deleted, such
             as logs, registry entries, configuration files, saved usernames and
             passwords, documents, calendars, browsing history, user profiles, e-mail,
             e-mail contacts, “chat” or instant messaging logs, photographs, and
             correspondence;
                                             27
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 29 of 30




         b. evidence of software that may allow others to control the COMPUTER,
            such as viruses, Trojan horses, and other forms of malicious software, as
            well as evidence of the presence or absence of security software designed
            to detect malicious software;

         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the COMPUTER was accessed or
            used to determine the chronological context of COMPUTER access, use,
            and events relating to the Subject Offenses and to the computer user;

         e. evidence indicating the computer user’s state of mind as it relates to the
            Subject Offenses;

         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;

         g. evidence of counter-forensic programs (and associated data) that are
            designed to eliminate data from the COMPUTER;

         h. evidence of the times the COMPUTER was used;

         i.   passwords, encryption keys, and other access devices that may be
              necessary to access the COMPUTER;

         j.   documentation and manuals that may be necessary to access the
              COMPUTER or to conduct a forensic examination of the COMPUTER;

         k. records of or information about Internet Protocol addresses used by the
            COMPUTER;

         l.   records of or information about the COMPUTER’s Internet activity,
              including firewall logs, caches, browser history and cookies, “bookmarked”
              or “favorite” web pages, search terms that the user entered into any
              Internet search engine, and records of user-typed web addresses;

         m. contextual information necessary to understand the evidence described in
            this attachment;

         n. information about usernames or any online accounts or email addresses;

         o. records or correspondence, in any format and medium, pertaining to the
            Subject Offenses, including address books, names, lists of names, and
            address of individuals who may have been contacted by use of the



                                           28
Case 1:20-sw-00717-GPG Document 1 Filed 06/17/20 USDC Colorado Page 30 of 30




               COMPUTER for the purpose of committing violations of the Subject
               Offenses;

           p. records, correspondence, photographs, or videos of or about controlled
              substances or firearms, or individuals possessing, obtaining, distributing,
              or suing controlled substances or firearms;

           q. the telephone number, ESN number, serial number, and/or SIM card
              numbers of or contained in the COMPUTER;

           r. items otherwise described above in paragraphs of this Attachment B.

        As used above, the terms “records” and “information” include all of the foregoing
 items of evidence in whatever form and by whatever means they may have been
 created or stored, including any form of computer or electronic storage (such as hard
 disks or other media that can store data); any handmade form (such as writing or
 drawing); any mechanical form (such as printing or typing); and any photographic form
 (such as film, prints, videos, or photocopies).

        As used above, the terms “computers” or “digital storage media” are intended to
 include any physical object upon which computer data can be recorded as well as all
 types of electronic, magnetic, optical, electrochemical, or other high speed data
 processing devices capable of performing logical, arithmetic, or storage functions,
 including desktop and laptop computers, mobile phones, tablets, server computers,
 network hardware, hard disks, RAM, flash memory, and other electronic storage media.

         This warrant authorizes a review of electronic storage media and electronically
 stored information seized or copied pursuant to this warrant in order to locate evidence,
 fruits, and instrumentalities described in this warrant. The review of this electronic data
 may be conducted by any government personnel assisting in the investigation, who may
 include, in addition to law enforcement officers and agents, attorneys for the
 government, attorney support staff, and technical experts. Pursuant to this warrant, the
 DEA may deliver a complete copy of the seized or copied electronic data to the custody
 and control of attorneys for the government and their support staff for their independent
 review.




                                             29
